Exhibit 10(a)

INDEPENDENT CONTRACTOR

CONSULTING AGREEMENT

BETWEEN

VULCAN MATERIALS COMPANY

AND

DANNY R. SHEPHERD

 

WHEREAS, Vulcan Materials Company ("Vulcan") desires to engage the services of
Danny R. Shepherd ("Consultant") in a consulting capacity in connection with
Vulcan business, and Consultant desires to act in a consulting capacity to
Vulcan upon the terms and conditions hereinafter set forth;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and intending to be legally bound, the parties hereto agree as follows:

 

1.



Execution of this Agreement Constitutes Resignation from Employment

 

As of the date of Consultant’s execution of this Agreement, Consultant indicates
his intent to retire from his position as Vice Chairman, with March 31, 2015,
being his last day of employment.

 

2.



Engagement and Term

 

Subject to the provisions of Section 5 of this Agreement, Vulcan agrees to
retain Consultant and Consultant hereby agrees to provide consulting services to
Vulcan for a period of two years commencing on April 1, 2015 (the "Consulting
Period"), so long as he is able to perform the following duties:

 

3.



Duties

 

(a)



During the Consulting Period, Consultant shall serve as a consultant to Vulcan
with respect to such business matters and at such times and places as the
executive officers of Vulcan may reasonably request.  The Consultant shall act
in the capacity of an independent contractor and shall not be subject to the
direction, control or supervision of Vulcan with respect to consulting services
or procedures followed in the performance of his consulting services
hereunder.  Consultant represents and warrants that he shall assume all
obligations and duties of an independent contractor and that he shall hold the
Company harmless from all liabilities, actions, suits, audits, assessments, or
other claims made or brought by any person, corporation, tax authority,
governmental agency or entity.

 

(b)



Consultant’s assignments shall include, but not necessarily be limited to,
assisting the senior management of Vulcan with strategic and organizational
initiatives.

 

(c)



The specific hours during which Consultant performs such services on any given
day will be within Consultant's control.





Exhibit 10(a) - Page 1

--------------------------------------------------------------------------------

 

 

(d)



When consulting for Vulcan, Consultant shall report to the President and Chief
Executive Officer or his designee.

 

4.



Compensation

 

(a)



As compensation for the consulting services described above, Vulcan agrees to
pay Consultant $20,000 per month for no more than 60 hours of work per month. 
In addition, at the time such payments are typically made in 2016, Consultant
will receive 3/12s of what a full annual payment would have been for his
participation in Vulcan’s Management Incentive Plan in 2015.

 

(b)



Vulcan shall reimburse Consultant for all reasonable expenses incurred by him in
connection with the performance of his duties hereunder, provided such expenses
are in accordance with the policies of Vulcan in effect at the time of the
expenditure and are within such reasonable budgeted limits, if any, as may be
established from time to time by the executive officers of Vulcan, upon
submission by Consultant of signed vouchers, itemized in such detail as such
policies and the executive officers of Vulcan may from time to time request.
From time to time, and at the direction of Vulcan’s CEO, the Consultant will be
offered use of Company aircraft in order to facilitate the provision of the
consulting services.

 

(c)



During the term, Consultant shall continue to have the use of his
Company-provided electronic communication device(s) and a Company-provided
laptop computer, as well as the use of an office in Vulcan’s Southeast Division
offices.    Stacie Carvotta, or her successor  as executive assistant in
Vulcan’s Southeast Division offices, will continue to provide secretarial
services to Consultant in connection with the services to be rendered under this
Agreement.  He will also retain a Vulcan email address during the Consulting
Period and have access to the Company’s intranet.

 

(d)



Consultant hereby acknowledges and agrees that during the Consulting Period he
shall not be eligible to accrue benefits in any employee benefit pension plans
maintained by Vulcan (or any of its affiliates), or to receive any fringe
benefits or participate in any welfare benefit plan other than that for which he
is eligible as a retiree.

 

5.



Covenants

 

(a)



Consultant agrees that he will not use Confidential Information in any way that
might injure or damage Vulcan or disclose such Confidential Information to
anyone without Vulcan’s prior written consent, and agrees to return promptly at
the close of this Agreement any written Confidential Information including all
copies (in electronic, hard copy or other form) that he may have in his
possession. Unless in furtherance of his duties during the term of this
Agreement, or  hereafter at  Vulcan’s request or as otherwise provided by law,
he also agrees to refrain



Exhibit 10(a) - Page 2

--------------------------------------------------------------------------------

 

from discussing any of Vulcan’s business matters with anyone including, but not
limited to, Vulcan’s employees, customers, vendors, or competitors.

 

(b)



As used above, “Confidential Information” means information which meets all of
the following criteria:  (1) disclosed to or known by Consultant as a
consequence of or through work performed by him during his employment with
Vulcan or pursuant to this Agreement; (2) not generally known outside Vulcan;
and (3) which relates to Vulcan’s business or internal procedures.  Confidential
Information includes, but is not limited to, trade secrets as defined in the
Alabama Trade Secrets Act, Alabama Code §§ 8-27-1 et. seq., as amended.

 

(c)



Vulcan shall be deemed to be the absolute and unqualified owner of all work
produced by Consultant under this Agreement, and all data and research materials
by Consultant for which Vulcan has reimbursed Consultant, it being understood
that Consultant acts as an independent contractor and has no right, title, or
interest in or to such material.

 

(d)



In the event any covenant contained in this Section 5 shall be to any extent
construed by any court of competent jurisdiction as being too broad in area or
time, or both, or otherwise to any extent held invalid, then those portions
thereof which may be construed to be invalid or unenforceable shall be severed
and the remaining portions thereof shall continue in full force and effect.  The
covenants set forth in this Section 5 are and shall be construed as independent
covenants and shall survive the expiration or sooner termination of the
Consultant's services hereunder.

 

(e)



During the term of this agreement, Consultant acknowledges he may be exposed to
industrial activities or to mining activities and areas of mining, both dormant
and active, to areas where the production of ready-mix concrete is occurring,
and to areas which are otherwise acknowledged to pose a risk of injury to person
and property.  Thus, as part of this agreement, Consultant, on behalf of
himself, his spouse, legal representatives, personal representatives, estate,
heirs, assigns, and beneficiaries (hereinafter collectively referred to as the
“Consultant” for purposes of this Section), hereby waives and discharges Vulcan,
its subsidiaries, affiliates, agents, employees, officers and directors
(hereinafter collectively referred to as “Vulcan” for purposes of this Section)
from all liability for any and all loss or damage, any claim or damages
resulting therefrom, on account of injury to Consultant’s person or property,
even injuries resulting in the death of Consultant, while Consultant is on or
about the property of Vulcan or performing work for Vulcan.

 

(f)



In addition, it is specifically agreed that damages would be inadequate to
compensate Vulcan for any breach or threatened breach by Consultant of any such
covenants and that the breach by the consultant of any of such covenants will
result in irreparable harm and injury to Vulcan.  Therefore, Consultant agrees
and consents that Vulcan shall, in addition to and without limiting any other
remedy or right it may have, be entitled to such equitable and injunctive relief
as may be available to



Exhibit 10(a) - Page 3

--------------------------------------------------------------------------------

 

restrain or prevent a breach or contemplated breach of any such covenant, such
right to be cumulative and in addition to any other remedy Vulcan may have,
including the recovery of damages by Vulcan.

 

6.



Termination of the Agreement

 

This contract may be terminated prior to its termination date by Vulcan, at any
time, in the event any of the following occurs:

 

(a)



Consultant is arrested for, charged with, convicted of or pleads guilty to a
crime constituting a felony or involving moral turpitude; or

 

(b)



Consultant engages in misconduct that materially and demonstrably injures Vulcan
or results or is intended to result, directly or indirectly, in the personal
enrichment of Consultant at the expense of Vulcan; or

 

(c)



Consultant engages in gross misconduct in violation of this Agreement or is
derelict in performance of his duties hereunder.

 

7.



Acceleration of Payments

 

The payment obligations set forth in Section 4(a) shall accelerate such that all
remaining payments will be due within 30 days of a change of control of Vulcan
as defined in any plan or agreement to which Vulcan is a party or will be due
within 30 days of a termination of Consultant’s services hereunder for any
reason other than the causes listed in Section 6 above.

 

8.



Obligation to Execute in Conjunction with Non-Competition Agreement

 

Consultant is required to execute a Non-Competition Agreement in connection with
the execution of this Agreement.

 

9.



Miscellaneous

 

(a)



This Agreement shall be assignable by the Company only with the prior express
written consent of the Consultant.

 

(b)



The interpretation and enforcement of this Agreement shall be governed by the
laws of the State of Alabama.

 

(c)



This Agreement constitutes the entire understanding between the parties with
reference to the subject matter hereof and shall not be changed or modified
except by a written instrument executed by both parties.  The waiver by either
party of a breach of any provisions of this Agreement by the other party shall
not be construed as a waiver of any subsequent or other breach by such other
party.

 





Exhibit 10(a) - Page 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
March 26,  2015.

 

 

VULCAN MATERIALS COMPANY

 

 

/s/ Michael R. Mills         

MICHAEL R. MILLS

 

 

 

/s/ Danny R. Shepherd      

DANNY R. SHEPHERD



Exhibit 10(a) - Page 5

--------------------------------------------------------------------------------